DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species B (figs. 58-74) in the reply filed on 4 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no pending prior art rejection and that the non-allowability of the claims over the prior art has not been established by the Office.  This argument is entirely unpersuasive because 37 CFR 1.146 notes, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby… However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”.  The various and sundry embodiments each disclose different structures and features which are deemed to be mutually exclusive in many cases and not obvious variants in others.  As such, this would necessitate a search burden in having to pursue each of the plethora of distinct embodiments.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 3 February 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18-19, each of the claims require “an electric lockout system” which permits or prevents the application of the firing motion.  The Specification (paragraph 0244) does provide that various embodiments, including the elected embodiment of Species B (figs. 41-43) make use of the sensor system of fig. 44.  However, while it is understood that this sensor system records various states of the instrument embodiments, including that of Species B, it is unclear from the description as to how this sensing translates to “permitting” or “preventing” the firing motion as 
The Office welcomes arguments directed toward the disclosure as to how this is achieved in a manner commensurate with the scope of the claims.  Failing that, and alternative remedy would be to pursue Species A, or one of the other embodiments that makes use of a motorized actuation and not the manual actuation of species B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman.
Regarding claim 18, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
an end effector cartridge assembly (317), comprising: 
a first jaw (318);
a second jaw (320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a fastener cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a firing motion to said firing member to eject said fasteners from said fastener cartridge body; and 
an electronic lockout system (pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a firing motion to said firing member to eject (via 41) said fasteners (47) from said fastener cartridge body, wherein said firing member is movable between an unfired position (fig. 4) and a fired position (fig. 5) during said firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said firing motion to hold said second jaw in said dosed position during said firing motion, paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses an electronic lockout system, but fails to disclose the lockout is configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed #1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and ensuring the cartridge was ready to be used and properly loaded.

Regarding claim 19, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
318);
a second jaw (320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a stapling assembly, comprising: 
a cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
staples removably stored in said cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a firing motion to said firing member to eject said staples from said cartridge body; and 
an electronic lockout system (pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a firing motion to said firing member to eject (via 41) said staples (47) from said cartridge body, wherein said firing member is fig. 4) and a fired position (fig. 5) during said firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said firing motion to bold said second jaw in said closed position during said firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses an electronic lockout system, but fails to disclose an electronic lockout system configured to: permit said firing system to apply said firing motion to said firing member when said stapling assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent said firing system from applying said firing motion to said firing member when said stapling assembly is not in said fireable condition.
fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position (#1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Additional cited references are directed toward the general field of automated surgical end effector control and mechanical features related thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731